UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): October 6, 2008 BRISTOL-MYERS SQUIBB COMPANY (Exact Name of Registrant as Specified in its Charter) Delaware 1-1136 22-079-0350 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification Number) 345 Park Avenue New York, NY 10154 (Address of Principal Executive Office) Registrant’s telephone number, including area code:(212) 546-4000 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01.Other Events. On October 6, 2008, Bristol-Myers Squibb Company (the “Company”) issued a press release commenting on the announcement made by Eli Lilly and Company earlier on the same day to acquire ImClone Systems Incorporated (“ImClone”) for $70 per share.The press release is attached as Exhibit 99.1 to this Current Report and is incorporated herein by reference. Item 9.01.Financial Statements and Exhibits. (d)Exhibits. Exhibits No. Description 99.1. Press release dated October 6, 2008 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated:October 6, 2008 BRISTOL-MYERS SQUIBB COMPANY By: /s/ Sandra Leung Name: Sandra Leung Title: Senior Vice President, General Counsel and Secretary EXHIBIT
